Citation Nr: 0313977	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for conductive 
hearing loss of the left ear.

3.  Entitlement to a compensable evaluation for otitis media.

4.  Entitlement to a compensable evaluation for residuals of 
a tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1952 to November 
1954 and January 1955 to December 1957.  During the veteran's 
first tour of duty, he received the Combat Infantry Badge for 
his service during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The veteran withdrew his request for a hearing at the RO in a 
May 1998 handwritten statement submitted to the RO.

The Board notes that the RO issued a decision in March 1996 
with respect to six different issues.  In June 1996, the 
veteran filed a notice of disagreement to the RO's March 1996 
decision.  The Board has reviewed the claims file and has 
determined that the RO only issued a statement of the case 
with respect to four of the six issues.  Therefore, a 
statement of the case must be issued with respect to the 
following issues:  1) entitlement to a compensable evaluation 
for otitis media, and 2) entitlement to a compensable 
evaluation for residuals of a tonsillectomy. See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The evidence of record raises the issue of entitlement to 
service connection for right ear hearing loss.  Although this 
issue does not appear to have been adjudicated previously, it 
appears that this issue has been raised based on the 
veteran's statements that he was exposed to acoustic trauma 
during combat; the service personnel records that confirm 
that he served in combat and was awarded the Combat Infantry 
Badge; and the recent medical evidence that indicates that 
the veteran has right ear hearing loss pursuant to 38 C.F.R. 
§ 3.385.  The Board refers this issue to the RO for 
appropriate action.

In February 2003, the Board conducted development of further 
evidence in this case.  The case has returned for appellate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran experiences tinnitus due to exposure to 
acoustic trauma during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred as a result of the veteran's active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, and the 
discussions in the July 1997 statement of the case and the 
June 2002 supplemental statement of the case, which addressed 
the contents of the VCAA in the context of the veteran's 
claims, the veteran has been informed of the evidence 
necessary to substantiate his claims.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).


II. Service connection

In this case, the veteran contends that entitlement to 
service connection is warranted for tinnitus.  The Board 
agrees.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service. 38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he was exposed to acoustic trauma 
during service.  His contention is supported by his service 
medical records.  

The Board adopts the findings made by the VA examiner in the 
May 2003 audiologic examination report.  According to the 
report, the examiner reviewed the veteran's claims file and 
noted that the veteran was exposed to acoustic trauma during 
combat.  The service personnel records confirm that the 
veteran served in combat and was awarded the Combat Infantry 
Badge.  The examiner concluded that it was more likely than 
not, based on the foregoing, that the veteran's diagnosed 
tinnitus was at least partly related to the exposure to 
acoustic trauma during service.

Based on the foregoing evidence, and providing the veteran 
the benefit of the doubt, the Board finds that service 
connection for tinnitus is warranted because the evidence 
shows that the veteran was exposed to acoustic trauma during 
service and a May 2003 VA examiner concluded that the 
veteran's tinnitus was consistent with the veteran's history 
of noise exposure during service.  Furthermore, in light of 
the foregoing medical evidence, the Board finds that the 
veteran has maintained that he has experienced tinnitus since 
service.  Therefore, the Board finds that service connection 
for tinnitus is warranted.

Therefore, without competent evidence to the contrary, and 
resolving the benefit of the doubt in the appellant's favor, 
service connection for tinnitus is warranted. 38 U.S.C.A. § 
1310; VCAA; 38 C.F.R. §§ 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

In February 2003, the Board undertook additional development 
of the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence, to 
include a May 2003 VA examination report.  The Federal 
Circuit stated in the opinion, "[E]ven though the amendments 
to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. 
LEXIS 8275, at *22 (emphasis added).

As explained in the INTRODUCTION, the Board notes that the RO 
issued a decision in March 1996 with respect to six different 
issues.  In June 1996, the veteran filed a notice of 
disagreement to the RO's March 1996 decision.  The Board has 
reviewed the claims file and has determined that the RO only 
issued a statement of the case with respect to four of the 
six issues.  Therefore, a statement of the case must be 
issued with respect to the following issues:  1) entitlement 
to a compensable evaluation for otitis media, and 2) 
entitlement to a compensable evaluation for residuals of a 
tonsillectomy. See Manlincon v. West, 12 Vet. App. 238 
(1999). 

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue of a compensable 
rating for conductive hearing loss of the 
left ear.  He should be informed that he 
has one year from the date of the letter 
to respond, and that his appeal will not 
be adjudicated prior to that date unless 
he informs the RO that he has no 
additional evidence to submit or waives 
the one year time period.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
and the implementing regulations are 
fully complied with and satisfied.  
Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full. Then, the RO should 
undertake any further actions required to 
comply with the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); see 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159); 
Quartuccio v. Principi, 16 Vet App 183 
(2002).   

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for conductive 
hearing loss of the left ear since June 
2002.  Obtain records from each health 
care provider the appellant identifies.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The RO should then readjudicate the 
veteran's claim for entitlement to a 
compensable rating for conductive hearing 
loss of the left ear in light of the 
evidence received since the June 2002 
supplemental statement of the case.  

5.  If the claim remains denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence, 
including the May 2003 VA examination 
report, any medical records recently 
associated with the claims file, and 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

6.  The veteran should be issued a 
statement of the case on the issues of 1) 
entitlement to a compensable evaluation 
for otitis media, and 2) entitlement to a 
compensable evaluation for residuals of a 
tonsillectomy. See Manlincon v. West, 12 
Vet. App. 238 (1999). The veteran should 
be advised of the necessity of filing a 
timely submit substantive appeal to 
complete his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



